In a proceeding to stay arbitration, the Travelers Insurance Company appeals from an order of the Supreme Court, Nassau County, entered October 18, 1976, which, inter alia, granted the application. Order reversed, on the law, with $50 costs and disbursements, application denied, and the parties are directed to proceed to arbitration. Appellant, Travelers Insurance Company, canceled an insurance policy issued under New York’s assigned risk plan due to nonpayment of premiums. A notice of cancellation was served 15 days prior to its effective date. The petitioner, American Empire Insurance Company, maintained at Special Term that the notice of cancellation was ineffective because it was served 15 rather than 20 days prior to its effective date. We hold that the assigned risk plan does not require 20 days’ notice of cancellation when cancellation is due to nonpayment of premiums and that 10 days’ notice of cancellation is sufficient (Vehicle and Traffic Law, § 313; NY Assigned Risk Plan, § 18, subd 4; cf. Government Employees Ins. Co. v Mizell, 36 AD2d 452). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur. [87 Misc 2d 160.]